                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. S:10-CR-262-D



UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
ANTONIO J. REESE,                             )
                                              )
                          Defendant.          )


       On June 12, 2020, Antonio J. Reese ("Reese") moved for compassionate release under the

First Step Act ("First Step Act''), Pub. L. No. 11S-391, § 603(b), 132 Stat. S194, S238-41 (2018)

(codified as amended at 18 U.S.C. § 3S82) and filed a memorandum and records in support [D.E.

72, 76, 77]. On November S, 2020, the United States responded in opposition [D.E. 81]. On

November 11, 2020, Reese replied [D.E. 82]. As explained below, the court denies Reese's motion.

                                                  I.

       On March 7, 2011, pursuant to a written plea agreement, Reese pleaded guilty to using and

carryingafirearminfurtheranceofacrimeofviolence. See [D.E. 31,'32]. OnSeptember20,2011,

the court held a sentencing hearing and adopted the facts set forth in the Presentence Investigation

Report (''PSR"). See [D.E. 46, 60]; Fed. R. Crim. P. 32(i)(3)(A)--{B). The court calculated Reese's

criminal history category to be m and his advisory guideline range to be 300 months' imprisonment.

See [D.E. 60] 1. After granting the government's motion for downward departure and thoroughly

consideringallrelevantfactorsunder 18U.S.C. § 3SS3(a), thecourtsentencedReeseto2S2months'

imprisonment. See id. at 2; [D.E. 46] 2.




            Case 5:10-cr-00262-D Document 84 Filed 01/19/21 Page 1 of 7
       On June 26, 2016, Reese moved under 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence [D.E. 49]. On September 11, 2019, the court dismissed the motion and denied a certificate

of appealability. See [D.E. 63]. On October 10, 2019, Reese appealed [D.E. 65]. On March 17,

2020, the United States Court ofAppeals for the Fourth Circuit denied a certificate of appealability,

denied Reese's motion to place the case in abeyance, and dismissed the appeal. See United States

v. Reese, 797 F. App'x 795, 796 (4th Cir. 2020) (per curiam) (unpublished) [D.E. 69]; [D.E. 70].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted a]l admjnjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

                                                  2

            Case 5:10-cr-00262-D Document 84 Filed 01/19/21 Page 2 of 7
application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period)· is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS); end-stage organ
                          disease, and advanced dementia.

                      (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially djmjnjshes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Deferi.dant.-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.


                                                   3

              Case 5:10-cr-00262-D Document 84 Filed 01/19/21 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninth.eterm.ofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under th.is policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of th.is policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A).     See,   ~   United States v. McCoy, 981 F.3d 271, 280--84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not




                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                 (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, th.ere exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:10-cr-00262-D Document 84 Filed 01/19/21 Page 4 of 7
only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, e..g., id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101-03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

        As for Reese's request for compassionate release, Reese contends that he has exhausted his

adminif¢rative requirements. On June 20, 2020, Reese submitted a request for compassionate release

to the BOP. See [D.E. 76] 3; [D.E. 76-1 ]. Over thirty days have elapsed and Reese alleges that the

BOP has not responded to his request. See [D.E. 76] 3; [D.E. 76] 1. The government has invoked

section 3582's exhaustion requirement, contending that the BOP has no records ofreceiving a request

from Reese. See [D.E. 81] 14-15; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).

The court assumes without deciding that Reese has exhausted his administrative remedies and

addresses Reese's claim on the merits.

       Reese seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Reese cites the COVID-19 pandemic and his health conditions, including asthma, exercise-

induced bronchospasm, sickle cell trait, and obesity. See [D.E. 72] 3; [D.E. 76] 4; [D.E. 77]. Reese

also cites the conditions at FCC Butner, his rehabilitation efforts, his release plan, and that he served

over 50% of his sentence. See [D.E. 72] 3-7; [D.E. 76] 5-7.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Reese states that he

suffers from asthma, exercise-induced bronchospasm, sickle cell trait, and obesity, he has not

                                                   5

             Case 5:10-cr-00262-D Document 84 Filed 01/19/21 Page 5 of 7
demonstrated that he is not going to recover from these conditions or that they cannot be treated

while Reese serves his sentence. Accordingly, reducing Reese's sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Reese's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3SS3(a) factors counsel against reducing Reese's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

        Reese is 45 years old and engaged in very serious criminal behavior in September 2009. See

PSR ft 5-9. Reese committed an armed robbery of a grocery store, where he held two employees

at gunpoint and forced them to open a safe and fill a bag with money. See id. at ft 5-6. Reese is

also a violent recidivist with previous federal convictions for armed bank robbery and aiding and

abetting and using and carrying a firearm during a crime ofviolence. See id. at ,r 17. Reese also has

state convictions including but not limited to possession of cocaine, obstructing police/public

administration, theft by receiving stolen property, assault by pointing a gun, and assault with a deadly

weapon. See id. at ft 11-20. Reese has repeatedly violated probation and supervised release. See

id. Nonetheless, Reese has taken some positive steps while incarcerated. See [D.E. 76-2]. The court

also has considered Reese's potential exposure to COVID-19, his health conditions, his rehabilitation

efforts, and his release plan. Cf. Pepper v. United States, 562 U.S. 476, 48~1 (2011). Having

                                                   6

            Case 5:10-cr-00262-D Document 84 Filed 01/19/21 Page 6 of 7
considered the entire record, the steps that the BOP has taken to address COVID-19 and treat Reese,

the section 3S53(a) factors, Reese's arguments, the government's persuasive response, and the need

to punish Reese for his criminal behavior, to incapacitate Reese, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Reese's motion for compassionate

release. See,~ Chavez-Meza v. United States, 138 S. Ct. 19S9, 1966--68 (2018); Ruffin, 978 F.3d

at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205S1S, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Reese's request for home confinement, Reese seeks reliefunder the CARES Act. See

[D.E. 74]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-S626, 2020 WL S52S871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-3S-KDB-DCK, 2020 WL

5S3S020, at *1 (W.D.N.C. Sept. IS, 2020) (unpublished); United States v. Gray, No.

4:12-CR-S4-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Reese's request for home confinement.

                                                II.

       In sum, the court DENIES Reese's motion for compassionate release [D.E. 72], and

DISMISSES Reese's request for home confinement [D.E. 74].

       SO ORDERED. This _d_ day of January 2021.




                                                          J :SC. DEVER ill
                                                          United States District Judge



                                                 7

            Case 5:10-cr-00262-D Document 84 Filed 01/19/21 Page 7 of 7
